ACCEPTED
                                                                                                      04-15-00453-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                 11/2/2015 9:57:49 AM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK



                              NO. 04-15-00453-CV

                        IN THE     COURT OF APPEALS                              FILED IN
                                                                          4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                      FOR THE                             11/2/2015 9:57:49 AM
                                                                            KEITH E. HOTTLE
                        FOURTH IUDICIAL DISTRICT                                  Clerk


                          OF TEXAS, SAN ANTONIO
**************************************************************

                     STANLEY FREEMAN, APPELLANT
                                          VS.

                       SUMIKO FREEMAN, APPELLEE
***>1(1=*****>1X<>I|==l!<>!<>I<=k**>1<=k>1=*****>k***



          MOTION FOR EXTENSION OF TIME TO FILE BRIEF
*>k**>k*=I<>1I=**$***>1111     TO: Fourth Appellate        District Clerk
           Fourth Court of Appeals
           San Antonio, Texas


          Petitioner does hereby        make timely written request to the Clerk for an extension
of time to ﬁle Appellant's Brief, and        in support thereof,   shows   as follows:


     A. The current deadline for ﬁling the Appellants Brief is today November 2, 2015;

    B. Petitioner herewith seeks an extension of time until November 9, 2015 under
TRAP 38.6 (d);
     C. Petitioner relies      on the   facts set forth   below to explain the need for an extension:

      1. Counsel set aside last Friday and today in order to ﬁnalize and prepare the brief
for e-ﬁling. In critically reviewing the argument in the brief, counsel and has become aware
of an additional possible point of error which now requires additional research.

      2.   While it is possible that the brief can be ready today, it is unlikely. Counsel is a
one person ofﬁce and should extensive redrafting, reformatting of the formal sections of
the appeal brief etc. be required as anticipated, the brief would have to be rushed into ﬁnal
                   ,

form. If it becomes possible, the brief would be ﬁled today as presently scheduled.

     3.   Should the time required for ﬁnalization of the brief extend beyond today,
November 2, 2015, counsel would not be able to complete it as a minimum until Thursday
November 5, 2015 at the earliest due to prescheduled conﬂicts.

     4.   Approval of the extension          for   November
                                                      2015, an extension of seven days,
                                                              9,
would allow sufﬁcient time to ensure the product properly fulﬁlls counsel’s responsibility
to both the Court and to Appellant to provide the most complete possible brief of the facts
and law. Should the seven day extension be denied, an extension of three days until
November    5,   2015   is alternatively   requested.



       D. There have been no previous extensions granted for the ﬁling of this Appellant’s
brief. 1 prior request for an extension was denied as moot because it was untimely.


      E. This appeal involves a motion for enforcement of a divorce decree, originally
ﬁled in the 285“ District Court in Bexar County Texas, and signed by District Judge Janet
Littlejohn on March 29, 2010. The order being appealed was signed by District Judge Larry
Noll on April 21, 2015, 2013.
     F.    The cause number for the original case was 98 CI-13915, and the style of the case
     THE MATTER OF THE MARRIAGE OF SUMIKO FREEMAN AND STANLEY
was IN
FREEMAN.

      This request   is   made not for delay but only to afford the opportunity to present an
appropriate, complete brief. Appellant has exercised due diligence in pursuing this appeal

            The Honorable Clerk of this Court is requested, therefore, pursuant to the

provisions of the Texas Rules of Appellate Procedure, to authorize an extension of 7 days

as requested until   November     9,   2015, to allow the ﬁling of the Appellant's   brief.




                                   CERTIFICATE OF CONFERENCE
            Counsel for Appellant has conferred with counsel for the Appellee regarding the

foregoing motion this morning and Counsel for Appellee has stated that he does not object

to this   motion for extension of time.




                                       Respectfully submitted,

                                       LAW OFFICES OF ANTHONY W. WALLUK
                                                    \.


                                          ~~
                                                 No. 20796100
                                       lll Soledad, Suite 300
                                       San Antonio, Texas 78205
                                       (210) 226-4384
                                       Telecopier: (210) 226-4526
                                            Certiﬁcate of Service

         I certify   that   a true copy of this motion was served in accordance with rule   95 of

the Texas Rules of Appellate Procedure         on each party or that party's lead counsel   as follows:


Party:   SUMIKO FREEMAN

Lead attorney:   GARY BEAHM
Address of service:           3003 N.W. Loop 410, Suite 205 78230

Method of service: fax 210-340-1346

Date of service: November 2, 2015.